MARKS, J.
This is a motion to dismiss an appeal from a judgment and from an order denying a motion for new trial. The facts are identical with those in the case of Ida F. Wadsworth v. Juan Gonzales, bearing our civil number 1554 (ante, p. 651 [38 Pac. (2d) 860], the opinion in which case is this day filed.
Upon the authority of that case, and for the reasons there given, the motion to dismiss the appeal, is denied without prejudice to the making of another such motion at a future time and the right of the court to dismiss on its own motion or otherwise the attempted appeal from an unappealable order.
Barnard, P. J., and Jennings, J., concurred.